DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claims 1-19 are pending and rejected.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.



Double Patenting
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US Patent No. 11,210,728 (Application No. 16//96,417).
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims is fully defined by the claims in US Patent No. 11,210,728. Specifically, independent claims 1 and 12 of the instant application would be anticipated by at least claims 1, 10 and 21 of US Patent No. 11,210,728.  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998). Moreover, the scope of the above noted claims in the instant application, if patented, would extend the grant/monopoly and are thereby properly rejected.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson et al. (U.S. Pre-Grant Publication No. 2016/0005095) (“Isaacson”), in view of Guha (U.S. Pre-Grant Publication No. 2010/0217756).

Regarding claims 1 and 12, Isaacson teaches universal search system (and related method) operable within a single retailer for searching both retail products for purchase and locations of physical retail stores associated with a single retailer to facilitate retail sales and customer pick-up of retail products comprising:
a user interface associated with the single retailer operable on an electronic device associated with a customer, the user interface configured to facilitate sales transactions between the customer and the single retailer (Fig. 1, 2, 7; para [0049], user interface with an input field or search field); 
a universal search bar of the user interface associated with and operable within the single retailer to provide a single search tool configured to enable the customer to search one or more databases storing at least retail product inventories and a plurality of retail locations associated with the single retailer (Fig. 1, 2, 7; para [0049], user interface with an input field or search field, para [0106]); and 
a control circuit operatively coupled to the universal search bar and the user interface (Fig. 7; para [0190]), the control circuit configured to: 
receive a communication signal from the electronic device to initiate operation of the user interface with the electronic device (para [0049], example website www.one-search.com includes a user interface with an input field or search field. The input field can be a text input field, or can be a voice input field that utilizes speech recognition to populate the field with text from recognized speech, for example); 
subsequent to the initiation of the operation of the user interface, receive an input from the customer through an entry of a term in the universal search bar, wherein the term comprises at least one of: a city, a state, a zip code, and a country (para [0094]); and 
in response to the entry, initiate display on the user interface of one or more retail locations of the plurality of retail locations, wherein the one or more retail locations are associated with the term (para [0094]). 

However, Isaacson fails to explicitly disclose wherein the control circuit associates a search term in the universal search bar as being either associated with the retail product inventories or the plurality of the retail locations and searches the one or more databases accordingly.
Guha teaches wherein the control circuit associates a search term in the universal search bar as being either associated with the retail product inventories or the plurality of the retail locations and searches the one or more databases accordingly (para [0027], vertical content site; para [0029], pre-query processing operations).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the noted limitations as taught by Guha in the system of Isaacson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved system to enhance the search process within vertical content sites. (See Guha, para [0014]).

Regarding claims 2 and 13, Isaacson and Guha teach the above system and method of claims 1 and 12.  Isaacson also teaches
receive a second input from the customer through a selection of one of the one or more retail locations (para [0059]); and 
initiate display on the user interface of information associated with the selected one of the one or more retail locations (para [0059]). 

Regarding claims 3 and 14, Isaacson and Guha teach the above system and method of claims 2 and 13.  Isaacson also teaches
receive a third input from the customer through a store selection on the user interface (Fig. 3, 4A; para [0070]); and 
in response to the receipt of the third input, initiate association of the information with an electronic transaction associated with the customer (Fig. 3, 4A; para [0070]).

Regarding claim 4, Isaacson and Guha teach the above system of claim 2.  Isaacson also teaches
receive a third input from the customer through a save selection on the user interface (Fig. 3, 4A; para [0070]); and 
in response to the receipt of the third input, initiate association of the information with a transaction associated with the customer (Fig. 3, 4A; para [0070]).
 
Regarding claim 5, Isaacson and Guha teach the above system of claim 2.  Isaacson also teaches
receive a third input from the customer corresponding to a retail product (Fig. 3; para [0073]); and 
initiate display of information associated with the retail product (Fig. 3; para [0073]).
 Claims 6-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson, in view of Guha and Hall (U.S. Pre-Grant Publication No. 2005/0216446).

Regarding claims 6 and 15, Isaacson and Guha teach the above system and method of claims 1 and 12.  
However, Isaacson fails to explicitly disclose wherein in response to the initiation of the operation and prior to the input from the customer, the control circuit is configured to: autonomously determine a first term associated with the customer, wherein the first term comprises at least one of: a word, a phrase, a numerical number, and a symbol that are associated with the retail product inventories; and initiate entry of the first term in the universal search bar to automatically suggest a search term, thereby prompting customer engagement on the user interface..
Hall teaches 
autonomously determine a first term associated with the customer, wherein the first term comprises at least one of: a word, a phrase, a numerical number, and a symbol that are associated with the retail product inventories (para [0057], Intelli-Match process to pre-populate interesting keywords in the search engine search box; para [0058]-[0075]); and 
initiate entry of the first term in the universal search bar to automatically suggest a search term, thereby prompting customer engagement on the user interface (para [0057], Intelli-Match process to pre-populate interesting keywords in the search engine search box; para [0058]-[0075]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the noted limitations as taught by Hall in the system of Isaacson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved system to present users with search engine keywords that are relevant to the user's general area of interest. (See Hall, Abstract).

Regarding claims 7 and 16, Isaacson, Guha and Hall teach the above system and method of claims 6 and 15.  Isaacson also teaches wherein the first term is determined based on a hierarchical scheme of degree of affinity to the customer comprising at least one of: the first data associated with the customer, the second data associated with the electronic device, and one or more events associated at a time the communication signal is received from the electronic device, wherein the one or more events comprises a festivity, a local emergency, and high demand regional trends for one or more of the retail product inventories, and wherein, when a first determination of the first term is based at least in part on the first data, the first determination provides a closest degree of affinity to the customer indicating that the first term, when searched, provides a first search result with a highest relevance to the customer relative to a second search result based on the first term being determined based on the other ones in the hierarchical scheme (para [0045], [0052]).
 
Regarding claims 8 and 17, Isaacson, Guha and Hall teach the above system and method of claims 7 and 16.  Isaacson also teaches wherein the first data associated with the customer comprises at least one of: a user profile of the customer, web cookies associated with the customer, browsing history of the customer, and a listing of one or more retail products in a shopping cart associated with the customer on the user interface, and wherein the second data associated with the electronic device comprises location data associated with the electronic device at the time the receipt of the communication signal by the control circuit (para [0045], [0052]).
 
Regarding claims 9 and 18, Isaacson, Guha and Hall teach the above system and method of claims 7 and 16.  Isaacson also teaches wherein the festivity comprises at least one of: a holiday associated with the time the communication signal is received by the control circuit and a special occasion based on a user profile of the customer (para [0058], [0061]).
 
Regarding claims 10 and 19, Isaacson, Guha and Hall teach the above system and method of claims 7 and 16.  Isaacson also teaches
receive an initial input from the customer, wherein the initial input is a confirmation from the customer to search the first term (Fig. 3, 12A-D; para [0073], [0122]); 
autonomously determine one or more second terms in response to initiating the search of the one or more databases based on the first term (Fig. 3, 12A-D; para [0073], [0122]); and 
initiate display on the user interface of the one or more second terms associated with the first term, wherein the one or more second terms comprise at least one of: a word, a phrase, a numerical number, and a symbol that are associated with retail product inventories (Fig. 3, 12A-D; para [0073], [0122]).

Regarding claim 11, Isaacson, Guha and Hall teach the above system of claim 6.  Isaacson also teaches wherein the input may correspond to an initial input from the customer, and wherein the input replaces the entry of the first term (Fig. 3; para [0073]).
 






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684